Adams, J.
After the State had produced its evidence and rested its ease, the defendants moved to dismiss the action for want of sufficient evidence to sustain the prosecution. They excepted to the court’s denial of their motion and introduced evidence, and at the close of all the evidence again moved for judgment as of nonsuit. To the refusal of the latter motion they excepted, and now insist that they are entitled to the benefit of the first, as well as the second exception. Both the terms of the statute and the decisions of the Court are adverse to this argument. The defendants are entitled to the benefit only of the latter exception. C. S., 4643; S. v. Killian, 173 N. C., 793. Consideration of the latter exception, therefore, includes all the evidence. For this reason the motion to dismiss the action cannot avail the defendant Albert Brinkley, because he admits that he struck the deceased with a rock; nor the defendant Fred (1) because the dying declaration of the deceased was evidence for the jury, and (2) because there-was some evidence of a conspiracy or concert of action between the defendants. . True, the defendants insist that the dying declaration should have been excluded because it was fragmentary; but the cases cited to sustain this conclusion do not apply to the evidence, for they merely decide that where a witness relates a part of a conversation in behalf of one party, the opposing party is entitled to the whole conversation. But here the witness related the entire dying declaration; and the fact that the deceased became too weak “to tell the whole story,” and then fell into unconsciousness does not render incompetent the declaration he made after saying, “I know I am going to die.” S. v. Shouse, 166 N. C., 306; S. v. Williams, 168 N. C., 191; S. v. Watkins, 159 N. C., 482; S. v. Laughter, ibid., 488.
The judge instructed the jury in substance that the defendant Albert admitted that he struck the mortal blow, and that the burden was upon him “all the way through” to show mitigating facts and circumstances to reduce the crime, and to make good his plea of self-defense. To this instruction the defendants objected on the ground that the burden of proof does not shift on establishing a prima facie case by the State, but continues on the State throughout' the trial. His Honor further instructed the jury in substance that the intentional killing of a human being with a deadly weapon implies malice, and that the burden then *723rests upon tbe defendant to sbow to tbe satisfaction of tbe jury facts and circumstances sufficient to excuse tbe homicide or to reduce it to manslaughter. This is a correct legal proposition, and tbe charge must be considered in its entirety. In S. v. Capps, 134 N. C., 627, it is said, “There is no principle in tbe criminal law better settled than that, where tbe killing with a deadly weapon is admitted, or proved, in tbe sense that it is established as a fact in tbe case, tbe law implies or presumes malice, and at common law tbe killing, if nothing else appears, is murder. S. v. Willis, 63 N. C., 26; S. v. Johnson, 48 N. C., 266; S. v. Brittain, 89 N. C., 481. When this implication is raised by an admission or proof of tbe fact of killing, the burden is upon tbe defendant of showing all tbe circumstances of mitigation, excuse or justification to tbe satisfaction of tbe jury. S. v. Johnson and S. v. Willis, supra; S. v. Vann, 82 N. C., 631; S. v. Barrett, 132 N. C., 1005. And that burden continues to rest upon him throughout the' trial. S. v. Brittain, supra.” And in S. v. Lane, 166 N. C., 339: “Tbe burden is on tbe defendant to establish such facts to tbe satisfaction of tbe jury, unless they arise out of tbe evidence against him. This rule has been uniformly adhered to by this Court in indictments for homicide. S. v. Quick, 150 N. C., 820. This principle has been reiterated by us in more recent cases. S. v. Worley, 141 N. C., 764; S. v. Yates, 155 N. C., 450; S. v. Rowe, ibid., 436; S. v. Simonds, 154 N. C., 197; S. v. Cox, 153 N. C., 638; S. v. Fowler, 151 N. C., 731; and formerly in S. v. Clark, 134 N. C., 698; S. v. Brittain, 89 N. C., 481.” In North Carolina no principle in tbe law of homicide is more firmly established than this. S. v. Wilcox, 118 N. C., 1131; S. v. Fowler, 151 N. C., 731; S. v. Hagan, 131 N. C., 802; S. v. Brittain, 89 N. C., 501; S. v. Cameron, 166 N. C., 379; S. v. Orr, 175 N. C., 773; S. v. Spencer, 176 N. C., 715. In White v. Hines, 182 N. C., 275, in discussing tbe burden of proof in civil actions this Court held that tbe rule therein stated was not intended in any way to modify tbe well established principles applying to tbe law of homicide.
After stating certain contentions submitted by tbe State, bis Honor charged tbe jury as follows: “If you find • that tbe defendants entered into a common enterprise, a joint enterprise there, and that they both wilfully entered into a combat with this man, fought him wilfully and wrongfully, and assaulted him with a deadly weapon, struck him a blow which resulted fatally, without excuse or justification, you will find them guilty of murder in the second degree, unless they have shown to your satisfaction such facts and circumstances as would reduce it to manslaughter by rebutting and doing away with the element of malice.” To this instruction the defendants excepted on the ground that the evidence did not justify any theory or contention that both the defendants fought or assaulted the deceased, or that there was concert of action *724between them at or preceding tbe time tbe mortal blow was inflicted. We are not prepared to concur in tbis conclusion. Testimony as to wbat took place between tbe defendants and tbe deceased at Newton on tbe day before the boraieide and afterward; as to “a bandfnl of bills” exhibited on Saturday by tbe deceased in tbe presence of tbe defendants; as to tbe defendants’ suggestion that be should go to Fred’s bouse on Sunday and play cards with them; as to Fred’s promise to provide one-half gallon of liquor; ¿s to tbe drinking, and shooting of dice; as to tbe game of poker which, begun at 5 in tbe afternoon was continued by moonlight until 10 o’clock; as to tbe loss of money by tbe deceased and án effort to borrow more; as to tbe quarrel between him and Albert in Fred’s presence; as to their withdrawal from tbe woods together — Albert followed by tbe deceased and tbe deceased by Fred — and their conduct on tbe way; as to tbe mortal blow and the outcry of tbe deceased, “Boys, you have killed me; I did not think you’d do it” — these and other circumstances constituted evidence for tbe jury on tbe question whether tbe defendants bad previously conspired together, or whether at tbe time tbe mortal blow was given they were acting in concert. If tbe alleged conspiracy was established, tbe acts and declarations of each of tbe defendants in furtherance of tbe common illegal design were admissible against both. S. v. Jackson, 82 N. C., 565; S. v. Anderson, 92 N. C., 732; S. v. Brady, 107 N. C., 828; S. v. Mace, 118 N. C., 1244. Tbe exceptions relating to tbis instruction cannot, therefore, be sustained.
Tbe court’s refusal to permit tbe defendant Fred Brinkley to testify that tbe deceased said a short while after tbe blow was given that be did not have bis knife, and tbe court’s refusal to permit tbe defendants to show that Preston Drum, who was examined for tbe defendants, bad been subpoenaed by tbe State, cannot be assigned for reversible error. As to tbe former, if tbe declaration of tbe deceased bad been admitted, it would have been entirely consistent with the theory that be bad not attempted to use a knife, and its tendency to corroborate Fred or any other witness would have been negligible; and as to tbe latter, tbe principle announced in S. v. Harris, 166 N. C., 243, and other cases, would not apply for tbe reason that there is nothing in tbe record to show that tbe State would not have introduced Preston Drum as a witness in rebuttal. As said in S. v. Roberson, 150 N. C., 840, “We are of opinion that tbe rejected evidence tended to throw no light upon the real question at issue, and could not possibly have been of any value to tbe defendants bad it been admitted.”
Tbe defendants requested tbe court (1) to instruct tbe jury that if they -accepted tbe testimony offered by tbe State as to tbe dying declaration of tbe deceased, tbis testimony would be effective to raise a reasonable doubt as to tbe guilt of Albert; and (2) that if tbe jury should be *725in doubt as to which of the defendants struck the mortal blow, both defendants should be acquitted. These prayers were properly refused; the first embodies an expression as to the weight of the evidence; besides Albert admitted and Fred testified that Albert struck the mortal blow.
The defendants excepted also to the court’s analysis of certain contentions ; but an exception of this character cannot be entered first after verdict; it must be taken during the charge or at its conclusion. Phifer v. Comrs., 157 N. C., 150; S. v. Tyson, 133 N. C., 692; S. v. Davis, 134 N. C., 633; Green v. Lumber Co., 182 N. C., 681.
We have carefully examined all the prayers for instructions which were tendered by the defendants in connection with the charge of the court, and are of opinion that his Honor submitted to the jury, in substance at least, all the contentions of the defendants, and did not unduly stress the contentions of the State. “To permit a party to ask for a new trial because of an omission of the judge to recite all the details of prolix testimony, or for an omission to charge in every possible aspect of the ease, would tend not so much to make a trial a full and fair determination of the controversy as a contest of ingenuity between counsel.” Boon v. Murphy, 108 N. C., 191. His Honor was careful to instruct the jury as to the defendant Fred that the burden was upon the State to satisfy the jury beyond a reasonable' doubt of his participation in the difficulty. The jury evidently concluded from the admission of Albert that he struck the mortal blow with a rock, and that, failing to show such facts and circumstances as were sufficient to excuse the homicide or to reduce it to manslaughter, he was guilty of murder in the second degree; and that Fred aided and abetted Albert, but not with intent to kill, and was therefore guilty only of manslaughter. 21 Cyc., 694.
Upon review of the entire record, we find no reason for interfering with the verdict and judgment of the court.
No error.